Citation Nr: 1202313	
Decision Date: 01/23/12    Archive Date: 02/07/12

DOCKET NO.  08-39 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to an increased rating for posttraumatic stress disorder (PTSD), currently evaluated as 50 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran and L.M.


ATTORNEY FOR THE BOARD

J. N. Moats, Counsel

INTRODUCTION

The Veteran had active duty service from April 1969 to April 1971.
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in February 2007, and a personal RO hearing was held in November 2007.  Subsequently, a statement of the case was issued in November 2008, and a substantive appeal was received in December 2008.  In his substantive appeal, the Veteran requested another RO hearing.  However, as the Veteran had already been afforded a RO hearing, this request was withdrawn in a September 2009 statement from the Veteran's representative. 

The issue of entitlement to service connection for a heart disability was also on appeal.  However, a subsequent rating decision in November 2008 granted service connection for coronary artery disease.  Thus, as this was a full grant of the benefit sought on appeal, this issue is no longer in appellate status. 
  
The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking a rating in excess of 50 percent for his service-connected PTSD.  The Veteran was last afforded a VA examination in November 2008.  At the time of the VA examination, the Veteran was employed full time.  However, a review of the Virtual VA paperless claims processing system (Virtual VA) showed that in an August 25, 2010 rating decision, the RO denied a claim for a total disability rating based on individual unemployability (TDIU).  Importantly, this rating decision indicated that the Veteran was no longer employed as of June 2010, which he claimed at least in part was due to his service-connected PTSD.  While a new examination is not required simply because of the time which has passed since the last examination, VA's General Counsel has indicated that a new examination is appropriate when there is evidence of an increase in severity since the last examination.  VAOPGCPREC 11-95 (1995).  Thus, based on the evidence indicating a possible increase in occupational impairment, the Board finds that a new VA examination is necessary to determine the current severity of the Veteran's PTSD. 

Moreover, the most recent VA treatment records associated with the claims file pertaining to any psychiatric treatment are from October 2008.  However, the August 2010 rating decision also referred to more recent VA treatment records pertinent to this claim.  Unfortunately, with the exception of a July 2008 record that cannot be viewed, there are no treatment records for the Veteran in Virtual VA at this time.  As VA medical records are constructively of record and must be obtained, the RO should associate VA treatment records from October 2008 to the present with the Veteran's record.  See 38 C.F.R. § 3.159; Bell v. Derwinski, 2 Vet. App. 611 (1992).   

Accordingly, the case is REMANDED for the following actions:

1.  The RO should associate VA treatment records from October 2008 to the present with the Veteran's record. 

2.  The Veteran should be scheduled for an appropriate VA examination to determine the current severity of his PTSD.  The claims folder must be made available to the examiner and reviewed in conjunction with the examination.  The examiner should be asked to comment on the severity of the Veteran's PTSD, to include whether the Veteran has any occupational or social impairment due to his service-connected PTSD. Examination findings should be reported to allow for evaluation of PTSD under 38 C.F.R. § 4.130, Diagnostic Code 9411.  A GAF score should be reported.

3.  After completion of the above and any further development deemed necessary by the RO, the RO should review the record and determine whether an increased rating for PTSD is warranted.  The Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


